

116 HRES 626 IH: Recognizing the 160th anniversary of the peaceful resolution of the Pig War crisis.
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 626IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mr. Larsen of Washington (for himself, Mr. Heck, Mr. Smith of Washington, Ms. DelBene, Mr. Kilmer, Ms. Jayapal, and Mr. Newhouse) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 160th anniversary of the peaceful resolution of the Pig War crisis.
	
 Whereas for more than 40 years, Great Britain and the United States contended over the Oregon Country, which today comprises Washington, Oregon, and Idaho, as well as portions of Montana and Wyoming and the province of British Columbia;
 Whereas, on June 15, 1846, the two nations agreed upon the 49th parallel as the international boundary, but could not agree on a water boundary between Vancouver Island and the mainland, where the San Juan Islands lie;
 Whereas tensions over possession of the islands escalated to crisis proportions on San Juan Island when on June 15, 1859, a United States farmer shot and killed a pig belonging to the Hudson’s Bay Company, prompting dispatch of naval and military forces from both nations to the island’s southern shore;
 Whereas the crisis was resolved peacefully through a combination of restraint and diplomacy when United States Army Commander Lieutenant General Winfield Scott arrived from Washington, DC, to negotiate a standdown with British Columbia Governor James Douglas;
 Whereas the ensuing 12-year, peaceful joint military occupation of San Juan Island challenged United States soldiers and British Royal Marines to cope with the difficulty of 1860s military life in an isolated environment, yet formed a lasting friendship between the two garrisons;
 Whereas, in 1872, the boundary question was settled in favor of the United States through arbitration by Kaiser Wilhelm I of Germany, which brought a lasting peace on the 49th parallel between Great Britain, Canada, and the United States;
 Whereas San Juan Island National Historical Park was created in 1966 to commemorate the peaceful settlement of the Pig War crisis and celebrate the idea that individuals and nations can resolve their differences peacefully without resorting to violence; and
 Whereas diplomats and members of the military from the United States and the United Kingdom continue to serve their countries side by side in remote regions of the world: Now, therefore, be it
	
 That the House of Representatives honors the 160th anniversary of the peaceful resolution of the Pig War crisis and applauds the close ties and lasting friendship between the United Kingdom and the United States.
		